Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Status
2.	Claims 36-37, 39, 43-45, 66-73, and 75-76 are pending and examined herein. 

Response to Arguments/Affidavit
3.	Applicant’s arguments dated 08/11/20 have been fully considered but are not persuasive. The Examiner maintains the position that the present invention is incapable of causing any nuclear reaction.
4.	Applicant’s arguments do not present any new information but merely rehash the contents of the inventor’s declaration (affidavit under 37 CFR 1.132 filed 07/01/20). Accordingly, the arguments were addressed in the previous office action. 
5.	The previous office action sets forth a conclusion that a skilled artisan would more likely than not consider the present invention to lack a credible utility. The evidentiary basis for that conclusion was presented. The “evidence” in the affidavit (i.e., explanations of purported experimental results) is insufficient to rebut this conclusion. There is no predetermined amount or character of evidence that must be provided by an applicant to support an asserted utility, therapeutic or otherwise. Rather, the character and amount of evidence needed to support an asserted utility will vary depending on what is claimed (Ex parte Ferguson, 117 USPQ 229 (Bd. App. 1957)), and whether the asserted utility appears to contravene established scientific principles and beliefs. In re Gazave, 379 F.2d 973, 978, 154 USPQ 92, 96 (CCPA 1967); In re Chilowsky, 229 F.2d 457, 462, 108 USPQ 321, 325 (CCPA 1956). MPEP 2107.02.
6.	The inventor’s own explanation of a single experiment that purportedly demonstrates the effects of the present invention in the absence of corroborating information, e.g., third party testing, peer review, reproducible results would not lead a skilled artisan to conclude that the present invention possesses a credible utility. What is claimed and its asserted utility contravenes established and accepted science. Consequently, a mountain of irrefutable evidence would be required to overturn the view of a skilled artisan. In other words, the purported operation of the present invention is so unprecedented, so surprising, and so remarkable as to demand exceptional evidence in support of it. Applicant has not demonstrated that such proof exists. 
7	Accordingly, there is insufficient detail in the present file to indicate that a skilled artisan believe that a new nuclear reaction was possible with the present invention. 

Background
8.	The presently presented claims are directed to “a system for generating an isotope.” The asserted utility of the present invention is “a novel system for generating particles that can also result in isotope production” (Specification as filed, see “Field of the Invention”). The invention purportedly operates by subjecting sulfuric acid in a magnetic field to extremely low frequency radio waves, producing neutrons due to electron capture and particles involved in spacetime bending due to 
9.	After a review of the literature, the examiner can find no indication of any known nuclear reactions that can be induced in hydrogen via a magnetic field and radio waves. The present invention is similar to a fringe branch of nuclear fusion research known as low energy nuclear reactions or cold fusion. Despite decades of work, no evidence has been produced that such reactions occur. In fact, a recent undertaking found “no evidence of anomalous effects claimed by proponents of cold fusion that cannot otherwise be explained prosaically” (see Berlinguette). 
	
Specification
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	The specification is objected to under 35 U.S.C. 112, first paragraph as failing to set forth an adequate written description of the present invention and further as failing to provide an enabling disclosure. For the following reasons, one of ordinary skill in the art would have significant cause to 
12.	The present invention purportedly generates neutrons by subjecting the hydrogen atoms of sulfuric acid to a magnetic field and radio waves (see specification as filed, pp. 2-3). The neutrons can irradiate a sample of molybdenum to produce Tc-99m (p.4). The system purportedly also generates “non-Standard Model particles, e.g. particles involved in spacetime bending (p. 4) and “was found to produce particles including having the ability to manipulate or expose strings, the underlying structures for particles that have been hypothesized by never before observed” (p. 7) as well as produce “high gravitational areas” (p. 19) due to production of gravitons (p. 20). 
13.	The alleged mode of operation of the present invention invokes the use of string theory and "experimental evidence" which one of ordinary skill in the art would regard as impossible to collect. For example p. 10 states “Video captured spacetime bending and a multi-dimensional object that resembled a membrane (brane) with an open string (D-brane with an open string) at the position of there the light was traveling toward the tube.” Even if one were to put aside the claimed theory of operation, it is plain that the claimed system provides no useful effects. There is no indication that neutrons are produced by the present invention, and consequently no evidence that the claimed system can be used for medical isotope production. 
14.	Applicant's specification is replete with unconventional scientific interpretation and logical fallacies. For example, Applicant argues:
If strings exist, photons have been predicted would appear as a D-brane with an open string, the open string being a wave-like thread attached at one end to the higher dimensional string D-brane. In other words, laser light should be observed as a D-brane with an open string if the underlying structure of the light was a string. Accordingly due to the invention, a D-brane 
15.	So, if strings exist, a photon would appear as a "D-brane with an open string." Photons were observed, ergo, a "D-Brane with an open string" exists as predicted. This argument fails a basic logic analysis.
16.	The crux of the invention rests upon some unproven basic concepts including the following:
•    The creation in the laboratory of black holes.
•    The induced curvature of space-time in the presence of a modest magnetic field and low energy radio waves.
•    The "detection" of theoretical particles.
The use of RF emanations of frequency less than the ELF regime. 
17.	Based on the above, there is neither an adequate description nor enabling disclosure as to how and in what manner either a magnetic field or extremely low frequency electromagnetic waves (extremely low frequency indicating extremely low energy content) can impart enough energy to the proton to induce any nuclear reactions.
18.	Additionally, the disclosure does not establish that the present invention is capable of achieving the aforementioned unproven scientific concepts and therefore of accomplishing the present invention’s asserted utility—generating isotopes. 
19.	Specifically, Figure 2 purportedly illustrates the results of testing the invention at an independent laboratory. The experimental results purportedly shown in Figure 2 do not rebut the Examiner’s conclusion that the present invention is wholly inoperable. Applicant states (see the arguments dated 08/30/17) that Figure 2 shows the radiation collected by a scintillation counter after “a quantity of the element molybdenum-99 was placed in the invention that was turned on.” The scintillation counter found “the different element technetium-99m.” However, a scintillation counter is A scintillation counter is incapable of providing any indication of the source of the ionization radiation. It is also impossible to determine the elemental make-up of a sample using a scintillation counter. The results of Figure 2, therefore indicate only that the scintillation counter of the experiment was exposed to ionizing radiation. Notably, there is no description of the experimental conditions that include a negative control experiment, so it cannot be ruled out that the “results” of Figure 2 are due simply to the presence of background/environmental radiation. 
20.	Moreover, any sample of molybdenum-99 will exhibit ionizing radiation, regardless of whether it is placed in the present invention. Molybdenum-99 spontaneously undergoes radioactive beta decay with a half-life of 66 hours into technetium-99, which then undergoes gamma decay (i.e., releases ionizing radiation). Accordingly, a scintillation counter exposed to a sample of molybdenum-99 will always detect ionizing radiation, because natural radioactive decay processes produce this effect. No human intervention whatsoever would be required to detect ionizing radiation from a sample of molybdenum-99 using a scintillation counter. 
21.	In summary, the present disclosure fails to meet the requirements of 35. U.S.C. 112, first paragraph. One of ordinary skill in the art would be unable to make and use the present invention based on the instant disclosure because:
the present invention is wholly inoperable and relies on the use of unproven scientific concepts; and 
the disclosure does not establish that the inventor has succeeded in operating the present invention.

Claim Rejections - 35 USC § 101
22.	35 U.S.C. 101 reads as follows:


23.	Claims 36-37, 39, 43-45, 66-73, and 75-76 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. The claims are rejected for the same reason as described above. There is no known mechanism for a hydrogen-based nuclear reaction in the present invention to produce neutrons and gravitons. There is no known mechanism for the detection of gravitons. Simply put, it is categorically impossible for the present invention to operate as disclosed and as required by the claims to generate an isotopes. An invention that is "inoperative" (i.e., it does not operate to produce the results claimed by the patent applicant) is not a "useful" invention in the meaning of the patent law. See, e.g., Newman v. Quigg, 877 F.2d 1575, 1581, 11 USPQ2d 1340, 1345 (Fed. Cir. 1989); In re Harwood, 390 F.2d 985, 989, 156 USPQ 673, 676 (CCPA 1968) ("An inoperative invention, of course, does not satisfy the requirement of 35 U.S.C. 101  that an invention be useful.").

Claim Rejections - 35 USC § 112
24.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

25.	Claims 36-37, 39, 43-45, 66-73, and 75-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains eration of the present invention relies upon achieving the following unproven scientific concepts. 
•    The creation in the laboratory of black holes.
•    The induced curvature of space-time in the presence of a modest magnetic field and low energy radio waves.
•    The "detection" of theoretical particles.
The use of RF emanations of frequency less than the ELF regime. 
26.	The instant disclosure does not demonstrate that the inventor has successfully operated the present invention and therefore does not provide a framework which one of ordinary skill in the art could use to also make and use the present invention. 
27.	Because practicing the present invention relies on achieving various unproven scientific concepts—to use the present invention to generate particles, one would have to achieve the impossible—the instant application does not enable one skilled in the art to make the claimed invention. Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation.
The claims are overly broad because they do not recite (and the specification does not provide) the exact conditions necessary for successful operation of the invention.
The nature of the invention, the state of the prior art, and the predictability in the art all suggest that one of ordinary skill in the art would require a disclosure of exact parameters as well as objective proof that the present invention achieves a useful result in order to replicate, i.e., use
The amount of direction provided by the inventor would not have enabled one of ordinary skill in the art at the time of the invention to make the claimed invention. There is no disclosure of exact parameters that would suggest that the inventor or one of ordinary skill in the art would be able to use the claimed invention based on unproven and impossible scientific concepts to achieve any meaningful result, such as the generation of particles. 
The absence of working examples indicates one of ordinary skill in the art would not have been enabled to make the claimed invention. 
The foregoing factors indicate one of ordinary skill in the art would have had to conduct undue experimentation to use the claimed invention. It is unlikely that any amount of experimentation would provide a successful result, given the invention’s roots in unproven concepts and the scientific impossibility of particle generation in the disclosed system. 

Conclusion
28.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
29.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
31.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
32.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHARON M DAVIS/
Examiner, Art Unit 3646